Citation Nr: 1333019	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in June 2013; a transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran's service treatment records are unavailable for review. Additionally, the record confirms that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2012).

The Veteran was afforded a VA audio examination in July 2011. The audiologist acknowledged the Veteran's reported military noise exposure from rifles, artillery, atomic test-bombs, machine guns and generators and also noted the Veteran's post-service noise exposure from farming, hunting, chainsaw, power tools and snowmobiling. The audiologist observed that the Veteran stated on his application for service connection that his hearing loss disability began in 1994 (and reported that the onset of his hearing loss was at least 20 years ago, which was 36 years after his discharge) and concluded that "based on the above, with time of onset being post service and having significant noise exposure post-service it is less than likely that the hearing loss is the result of his military noise exposure."

The Veteran asserts that he misinterpreted the application. He asserts that he interpreted boxes 2 (when did your disability begin) and 3b (when were you treated) of the application as asking when he first sought treatment for his hearing loss; not when his hearing loss onset. Based on this misinterpretation he responded 1994 because that is when he first, initially sought treatment for his hearing loss problems. However, he asserts that he had experienced hearing loss problems for many years prior to 1994; and that he had noticed hearing problems since his noise exposure in service. Further, he testified at his June 2013 Board hearing that his military noise exposure was without the use of hearing protection and that his post-service noise exposure was with the use of hearing protection.

The Board finds that it is possible to misinterpret what information is being solicited on an application and further finds the Veteran's assertions as to onset of his hearing loss to be credible. Thus, the Board finds the July 2011 examination inadequate because under these circumstances, the audiologist's rationale is deficient. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, remand is warranted to obtain a more thorough opinion.

The Board reiterates service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Under these circumstances, taking into account the heightened duty in light of the missing service treatment records, the Board finds that additional VA examination opinion is necessary to address the etiology of the bilateral hearing loss disability.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain an addendum opinion regarding the etiology of the bilateral hearing loss disability from the VA audiologist who conducted the July 2011 examination.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the audiologist.  If the audiologist does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the audiologist for review.  If the audiologist determines an examination is required, such an examination shall be provided.  

The audiologist must provide an opinion, in light of prior findings, the Veteran's credible lay assertions as to onset of hearing loss and the post-service evidence of record whether it is at least as likely as not (50 percent chance or greater) that the Veteran's current bilateral hearing loss disability had an onset due to acoustic trauma sustained during the Veteran's period of service. For purposes of the opinion, the audiologist should assume that the Veteran has experienced hearing difficulties since 1955. 

All opinions and conclusions expressed by the audiologist must be supported by a complete rationale.

2. After completing all indicated development, the claim should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



